Citation Nr: 1402428	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable initial rating for bilateral pes cavus (claw foot).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for pes cavus disorder and rated the disability at 0 percent.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When VA conducts a medical examination in a rating claim, it is required to ensure that the data is responsive to VA's Schedule for Rating Disabilities. Although the Veteran was afforded a VA medical examination in and June 2011 and July 2013, the examinations are not sufficient for appellate review. Specifically, there is no data reported on either of these examinations which addresses the rating criteria; and the July 2013 examination appears to report contradictory findings by stating that the Veteran has and also does not have the disorder pes cavus. (Paragraphs 1 and 7). 

Accordingly, the case is REMANDED for the following action:

1. Return the examination to the VA examiner who conducted the July 2013 examination If that examiner is no longer available, CONDUCT ANOTHER VA EXAMINATION, WITH REVIEW OF THE CLAIMS FOLDER, CONDUCTED BY AN APPROPRIATELY QUALIFIED EXAMINER. Ask the examiner to respond SPECIFICALLY to the following questions:

a. What if any BILATERAL OR UNILATERAL FOOT DISORDERS does he have, (apart from past ingrown toenails of the right and left foot first digit disorders) that were CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE SERVICE, OR BY ANY SERVICE-CONNECTED DISORDER? 

b. Does the Veteran now have, or EVER HAD claw foot (pes cavus)? IF HE HAS BILATERAL OR UNILATERAL PES CAVUS, PLEASE SPECIFICALLY REPORT ON WHETHER HE HAS THE FOLLOWING AND IF SO, TO WHAT DEGREE:

a. Limitation of dorsiflexion of individual toes and ankles;
b. Definite tenderness under metatarsal heads;
c. Contraction or shortening of plantar fascia;
      d. Painful callosities;
      e. Varus deformity;
f. Any other impairment caused by the pes cavus or the post ingrown toenail removal residuals

2. After completion of the above, ensure that the VA examination reports is responsive to the rating criteria as found in 38 C.F.R. § 4.71a, Diagnostic Code 5278 and if appropriate 5284. Then readjudicate the claim. If the benefit is not granted, issue a Supplemental Statement of the Case and return the matter to the Board.    
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


